Citation Nr: 1614590	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-37 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a disability of the upper extremities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968, including service in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO that denied the benefits sought on appeal.

The veteran testified at a travel board hearing conducted by the undersigned in August 2010.  The transcript of that hearing is associated with the electronic record.

This appeal was previously before the Board in September 2011, when it remanded the Veteran's claims for further development of the medical evidence of record.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The veteran's claims file is now wholly electronic. 


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a back disability, a neck disability, or a disability of the upper extremities began during the Veteran's military service, was caused by his service, was manifested within a year of his service, has been continuous since service, or was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

No back disability, neck disability, or disability of the upper extremities was incurred in or aggravated during the Veteran's military service or caused by a service-connected disability, nor may those disabilities be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, and VA treatment records, have been obtained, to the extent identified and available.

The Veteran received an examination addressing his back disability and neck disability in July 2012.  The Veteran received examinations addressing his claimed disability of the upper extremities in May 2006, August 2007, July 2012, and March 2015.  The examination reports indicate that the examiners reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran testified before the undersigned in August 2010, and a transcript of this hearing has been associated with the record.  The duties to fully explain the issues and to suggest the submission of evidence that may have been overlooked were met by the discussion at the August 2010 hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis and organic disease of the nervous system are chronic diseases, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis and organic diseases of the nervous system, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).  
Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Vietnam during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  Early-onset peripheral neuropathy (formerly known as acute and subacute peripheral neuropathy) is associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015).  To qualify for this presumption, the peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  

Facts 

Service treatment records reflect that the veteran was treated for neck pain in August 1966, after he was struck on the left side of the neck with a pugil stick.  The Veteran's neck was supple upon examination, and he was diagnosed with tenderness of the left trapezius.  In November 1966, the Veteran received four sutures in his skull.  The associated medical record is not fully legible, but suggests that the Veteran suffered a laceration after scraping his head under a truck.  In January 1967, the Veteran was treated for pain on the right upper back after wrestling.  In June 1967, a treatment record indicated that the Veteran had been struck on the side of head four days prior, and the Veteran complained of headaches and pain in his neck and low back.  The Veteran was diagnosed with a muscle strain.  
In a May 1968 Report of Medical Examination for purposes of separation later that month, the Veteran's head, neck, scalp, upper extremities, spine, and neurological system were found to be normal.  In a May 1968 Report of Medical History, the Veteran denied having ever experienced symptoms such as swollen or painful joints, history of head injury, arthritis, rheumatism, bone or joint deformity, recurrent back pain, or neuritis.  

Having discussed the Veteran's in-service medical history, the Board will next discuss the Veteran's post-service treatment for a back disability, a neck disability, and a disability of the bilateral upper extremities.  

Back Disability

The earliest available medical treatment records following the veteran's 1968 service discharge reflect that, in March 1992, MRI examination of the Veteran's lumbar spine showed disk degenerative disease involving all the lumbar disks.  

In March 1998, the Veteran complained of low back pain that had worsened over the last few years, but that had existed since 1972.  

A May 2002 private medical statement reflects that the Veteran had "known spinal disc disease."  The private statement, which reflects that the Veteran was first seen by the provider in 1993 for chest pain, and thereafter underwent cardiac catheterization in 1993, did not state the date of onset of the known spinal disc disease.  December 2004 private evaluation reflects a diagnosis of osteoarthritis of the back.  

In a May 2006 examination primarily addressing the peripheral nerves, the examiner noted the Veteran's contention that he had previously suffered a fracture of the spine, and he had experienced chronic problems since that time.  

The Veteran underwent a VA examination in July 2012.  The Veteran reported that he began having problems with his lower back in 1972.  The Veteran reported that he retired from employment at General Motors (GM) on disability in 1993; later in the same examination he reported that his retirement was in 1998.  

The veteran reported that he filed a claim for workers' compensation following an on-the-job injury to his neck at GM in 1972.  He was hospitalized for four days with a temporary inability to walk, and that a fracture was suspected but it "wasn't sure." The examiner, as to the lumbar spine, stated that there was no fracture.  The Veteran could not provide additional details about the injury, citing the length of time that had passed since the incident.  The Veteran remembered that he was placed on permanent physical restrictions when he returned to work in 1972.  He believed that the injury that caused back pain beginning in 1972 occurred in 1966 (during his service).  He reported that he performed a light duty job from 1972 until his retirement.

The examiner who conducted the July 2012 VA examination opined that it was less than likely that the Veteran's lumbar spine disability was incurred in or caused by an in-service injury, event, or illness.  As a rationale for this opinion, the examiner closely examined the Veteran's in-service records, noting particularly that the Veteran's May 1968 separation examination was unremarkable.  

The examiner explained that the Veteran's lumbar degenerative disc disease was due to a degenerative process and the reported 1972 work-related injury to the cervical spine.  The examiner noted that the most common etiology of the degenerative process was aging.  The examiner found that the Veteran had several minor self-limiting injuries while on active duty that resolved without sequelae, as evidenced by the normal exit physical.

The Board notes that the examiner, in the discussion of whether the Veteran presented a continuity of back symptoms since service, opined that the Veteran would not have passed the employment physical examination at General Motors if he reported that he had chronic back pain.  A close review of the record suggests that the examiner based this discussion on the examiner's own understanding of the nature of employment physicals, rather than specific evidence of record regarding the Veteran's employment physical.  
However, the Board notes that the Veteran himself has stated that his initial employment with GM required manual labor.  The Veteran has stated that he was given a light duty job after the 1972 injury at work.  The record references that the Veteran was an auto assembler when he retired.  See May 2002 private statement from DS, DO.  

The Board notes that the Veteran was able to perform employment requiring heavy manual labor for several years, until the Veteran sustained post-service injury to his neck.  Moreover, it is clear that the Veteran filed a workers' compensation claim, and the Veteran has not indicated that the claim was unsuccessful or that the facts at that time indicated chronic or objective injury prior to 1972.  A finding that the Veteran had a back injury that resulted in chronic pain or was objectively manifested by the time of the 1972 work injury is contradictory to the Veteran's description of the events.  

Neck Disability

Following service, in March 1997, the Veteran complained of radiating neck pain that had existed for approximately the last one and a half years.  In November 1997, the Veteran was diagnosed with moderate cervical spondylosis primarily at C5-C6 and C6-C7.  

In March 1998, the Veteran complained of radiating neck pain, and he again noted that such pain had existed for approximately the last one and a half years.  In June 1998, the Veteran underwent a discectomy, allograft, and microdissection of the cervical spine in treatment of his cervical spondylosis and radiculopathy.  

A May 2002 private treatment note reflects that the Veteran underwent surgery for carpal tunnel syndrome in 1983.  An August 2007 private medical statement reflects that the veteran reported numbness of the hands for the past 10 years.  The veteran reported left carpal tunnel surgery was performed in 1989 and cervical laminectomy was performed in 1998.  The provider opined that the EMG findings were consistent with old left C7 radiculopathy.

The Veteran underwent an examination in July 2012, at which time the examiner considered the Veteran's description of his in-service experiences, including alleging that a truck fell on his head during basic training.  The Veteran stated that he had experienced chronic neck pain since that time, resulting eventually in a cervical fusion in 1998.  The Veteran reported that he remembered having neck spasms in service, and that he continued to have neck spasms.  In sum, the Veteran contended that the 1966 injury involving stitches resulted in muscle cramping, which led eventually to his current cervical spine disability.  

The examiner noted that July 2012 radiological testing showed a postsurgical fusion from C5 to T1 with right greater than left bony neuroforamina narrowing.  The examiner diagnosed the Veteran with degenerative disc disease of the cervical spine.  

Upon consideration of the Veteran's service treatment records and the results of this examination, the examiner found that the Veteran's cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for this opinion, the examiner noted that the Veteran's May 1968 separation examination was unremarkable for any residuals of the November 1966 injury.  The examiner noted that the Veteran's service treatment records, contrary to the Veteran's contention, did not show a hospitalization relating to the November 1966 injury; instead, the record showed only that the Veteran received 4 stitches.  The examiner noted that physiologically a continuity of symptoms from such an event would be unlikely, stating that "once stitches heal - they have healed."  The examiner found this injury to be minor and self-limiting.  

With respect to the Veteran's June 1967 complaints of muscle strain of the neck, the examiner found that such strains were common occurrences due to in-service demands associated with, for example, carrying, were typically self-limiting, and resolved with rest and anti-inflammatories.  The examiner found that this was the case with the Veteran's June 1967 muscle strain, particularly noting that the Veteran's exit physical showed no residuals of this injury.  For similar reasons, the examiner also found the Veteran's January 1967 injury to be self-limiting and resolved without residual.

Instead of an in-service cause of the Veteran's later neck disability, the examiner found that the evidence pointed to a combination of age and work-related pathology as the most likely etiology of the Veteran's neck disability.

Upper Extremities

Following service, in March 1997, the Veteran complained of radiating neck pain that had existed for approximately the last one and a half years.  In August 1997, a private physician noted that the Veteran's motor and sensory functions were intact and normal.  Capillary refill, pulses, and deep tendon reflexes were intact and equal bilaterally.  A November 1997 EMG report indicated that the Veteran had a low-grade, chronic C7 radiculopathy.  In June 1998, the Veteran complained of neck pain on the left side that radiated to the fingers, and that had persisted for approximately one and a half years.  The Veteran was diagnosed with cervical radiculopathy, and the Veteran underwent a surgery later that month to treat, in part, symptoms associated with cervical radiculopathy.  Private medical records dated in December 1998 reflect that the Veteran was still undergoing physical therapy.

In December 2004, a private physician noted that cranial nerves II through XII were intact bilaterally.  In treatment records from March 2005, July 2005, September 2005, and November 2005, a private physician noted that the Veteran had no neurological deficits.    

The Veteran underwent a VA examination primarily addressing his diabetes in May 2006, at which time the examiner noted that the Veteran had a history of carpal tunnel syndrome (CTS) in the bilateral hands, which had been diagnosed in 1998, with a surgical release of the left wrist in March 1998.  The examiner further noted that the Veteran underwent a cervical fusion in 1998 due to his symptoms of radiculopathy in the upper extremities, and the Veteran had numbness in his left arm in 1999 as a result of a left rotator cuff disability.  The examiner diagnosed the Veteran with bilateral CTS and found that such condition was not a complication of diabetes because the condition occurred prior to the onset of diabetes.  The examiner further found that the Veteran's CTS was not worsened or increased by the Veteran's diabetes.  Instead, the etiology of the Veteran's CTS was found to be idiopathic.  

The Veteran underwent an examination in August 2007, at which time the examiner noted that EMG testing from August 2007 showed evidence of old left C7 radiculopathy, but no evidence of polyneuropathy.  The examiner otherwise found no neuropathy in the right upper extremity.  The examiner concluded that the Veteran had neurological disease of the upper extremities in the form of old left C7 radiculopathy, which the examiner found not to be related to the Veteran's diabetes.  Instead, the examiner found that the Veteran previously suffered from a herniated nucleus pulposus of the cervical spine, and C7 radiculopathy was known to be associated with cervical disc disease.  The Veteran's radiculopathy was not related to, worsened by, or increased by, the Veteran's diabetes.  

In February 2009, a private clinician stated, without further comment, that the Veteran had been diagnosed with CTS and neuropathy of both arms.  In August 2010, the same clinician stated, again without further comment, that the Veteran, over the past nine years, had worsening neuropathy in his hands as a result of diabetes.  

The Veteran underwent a VA examination in July 2012, at which time the examiner diagnosed the Veteran with mild bilateral CTS.  The examiner noted that the Veteran stated that he experienced tingling in his bilateral hands in the 1980s, and he was diagnosed with CTS and had surgery in the mid-1980s on the left hand.  The examiner noted that EMG testing from August 2007 showed normal results for both upper extremities.  

Upon consideration of the Veteran's service treatment records and the results of this examination, the examiner found that the Veteran did not have an onset of neurological symptoms within one year following his exposure to herbicides.  The examiner further found that the Veteran was diagnosed with mild bilateral CTS in the mid-1980s, at least 12 years following his separation from active duty service, and such CTS did not have an onset during active duty service or soon afterward.  
The examiner further found that the Veteran's CTS was less likely than not caused or aggravated by his service-connected diabetes because CTS was diagnosed in the mid-1980s, while he Veteran's diabetes was diagnosed in 2000.  Furthermore, the examiner noted that while the Veteran was diagnosed with diabetes in 2000, by 2007 there was no electrodiagnostic evidence of CTS bilaterally.  

The examiner otherwise found, with citation to appropriate medical literature, that it was unlikely that the Veteran's CTS was caused or aggravated by his other service-connected disabilities.  The examiner found no literature to support the proposition that the Veteran's service-connected sciatic nerve neuritis, erectile dysfunction, impaired hearing, or tinnitus, could cause or aggravated the Veteran's bilateral CTS.

In a June 2013 examination primarily addressing the Veteran's diabetes, an examiner found that the Veteran did not have peripheral neuropathy of the upper extremities.  

In March 2015, an examiner diagnosed the Veteran with post-surgical CTS, noting that there was no definite electrodiagnostic evidence of CTS or ulnar neuropathy on a March 2015 EMG study.  Instead, the March 2015 EMG study indicated that the bilateral upper extremities were normal.  

Analysis

The evidence establishes that a back disability, a neck disability, old left C7 radiculopathy, and (affording the Veteran with the benefit of the doubt given the somewhat equivocal evidence of record) CTS were present during the period on appeal.  However, as to peripheral neuropathy, the only evidence in support of a finding that the Veteran showed peripheral neuropathy in the upper extremities consists only of February 2009 and August 2010 statements from a private clinician that the Veteran had neuropathy of the upper extremities.  Those statements were offered without further explanation or clinical record.  The remainder of the evidence of record, including the results of multiple EMG tests and the opinions of clinicians and examiners, indicates that the Veteran did not suffer from peripheral neuropathy of the upper extremities at any time during the period on appeal.  

Upon consideration of this evidence, the Board finds that, while CTS and radiculopathy symptoms may have been present during the appeal period, the weight of the evidence is against a finding that the Veteran suffered from peripheral neuropathy of the upper extremities at any time during the period on appeal.  VA assumes that the Veteran was exposed to herbicides in service because the Veteran served in Vietnam during the Vietnam War.  However, in the absence of a current diagnosis of peripheral neuropathy or other disease which may be presumed related to exposure to herbicides, no presumption regarding service connection based on exposure to herbicides is applicable to the claims on appeal.  

As discussed above, the evidence of record demonstrates that the Veteran received treatment in-service for complaints relating to his neck and back.  However, the weight of the evidence of record is against a finding that the Veteran's current back, neck, or upper extremity disabilities were caused or aggravated by his active duty service.  The medical evidence of record does not contain any probative medical evidence directly linking the Veteran's claimed disabilities to his active duty service.  

Instead, the private clinical records prior to the claim at issue reference back complaints and neck complaints beginning with an on-the-job injury the Veteran sustained in 1972, several years after his service separation.  The examiner who conducted July 2012 examiner, in well-reasoned opinions, found it to be less likely than not that these disabilities were related to active duty service.  As noted above, the July 2012 examination report and conclusions is quite comprehensive (some 65 electronic pages).  

Similarly, the weight of the evidence of record is against a finding that the Veteran's disabilities of the upper extremities were caused or aggravated by service-connected disability.  Instead, some clinicians have related the Veteran's complaints regarding his upper extremities to his neck disability, which the evidence fails to link to the Veteran's service.  Clinicians have further found that the Veteran's disability of the upper extremities was neither caused nor aggravated by his diabetes, because the Veteran manifested his disability of the upper extremities well before he was diagnosed with diabetes.

The Board acknowledges the Veteran's belief that his back, neck, and upper extremity disabilities are related to his time in service, and that the Veteran's disability of the upper extremities is related to or aggravated by the neck and back injuries incurred in service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

That is, he is competent to report experiencing symptoms such as pain.  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a back, neck, or upper extremity disability, the issue of the causation of such medical conditions is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, it is a complex medical question.  

The Board has carefully considered the lay contentions of record suggesting that the Veteran experienced back or neck pain prior to an employment-related injury in 1972.  Ultimately, the objective medical and non-medical evidence of record, which weighs against finding such a connection, is of greater probative weight than the lay opinions.  In particular, the evidence provided by medical professionals regarding the internal functioning of the spine and the neurological system is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his claimed disabilities, and it finds that he has not done so.  Post-service evidence beginning in March 1992 reflects that the Veteran reported that he first experienced difficulties with his lower back in 1972, several years after the Veteran's service.  The Veteran reported filing a workers' compensation claim at that time.  

The record contains no post-service evidence of complaints of neck or back pain or symptoms relating to the upper extremities until the 1980s, when the Veteran is reported to have undergone carpal tunnel surgery in 1983 and/or 1989.  The Veteran reported pain radiating from the neck or back to the upper extremities March 1997, approximately 29 years after the Veteran's separation from service, at which time the Veteran indicated that his symptoms had persisted for approximately one and a half years.  In March 1998, the Veteran again complained that his radiating neck pain had persisted for approximately one and a half years.  

In his July 2012 examination, the Veteran indicated that he had experienced symptoms such as tingling in his hands since the 1980s.  More recently, however, the Veteran has stated that he had experienced chronic neck pain and upper extremity pain since his active duty service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

In each of these cases, which present a disparity between the Veteran's current contentions regarding the duration of his symptoms, and the duration that he previously expressed to clinicians, the Board places more probative weight on the Veteran's earlier statements to clinicians about how long his symptoms had persisted.  The Veteran made these statements to clinicians in the context of receiving appropriate care for his back, neck, and upper extremity disability; given the pain that the Veteran complained of, he would have had every reason to honestly report the duration of his symptoms to clinicians.  Furthermore, the Veteran made these statements well before he sought compensation for VA benefits.  
The Veteran's statements to his providers beginning in 1992 and prior to this claim were made closer in time to the advent of his symptoms, which suggests that his earlier recollections would be "fresher" and more accurate than his later recollections.  Considering all of these factors, the Board finds that the record, including the Veteran's own previous statements regarding the length of time that he experienced symptoms, favors a finding that the first Veteran suffered from symptoms associated with a back, neck, and bilateral upper extremity disability many years following his separation from active duty service.  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty, and the medical nexus element cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that symptoms associated with the Veteran's back, neck, and upper extremity disability were not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.  In sum, the Board concludes that the weight of the evidence is against service connection for a back disability, a neck disability, and a disability of the upper extremities, and the claims are therefore denied.


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a disability of the upper extremities is denied.



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


